Citation Nr: 0611420	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  00-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for blisters on both 
feet.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sinus disability.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for a scar on the right 
shoulder.

7.  Entitlement to service connection for bilateral pes 
planus, 3rd degree.

8.  Entitlement to service connection for venereal disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to May 
1963.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in April 
2001 for further development.

The veteran has been repeatedly unable to report for 
scheduled hearings before traveling members of the Board due 
to incarceration.  In March 2001, a Deputy Vice Chairman of 
the Board, denied his request to reschedule a travel Board 
hearing, as he is not scheduled for release from prison for 
years, and has been unable to make arrangements to attend the 
hearings requested in the past.

In November 2003, the veteran submitted handwritten 
correspondence referencing his head, and left big toe.  This 
is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran does not currently have PTSD.
2.  Any blisters on the feet sustained in service were acute 
in nature and resolved without leaving residual disability.  

3.  The veteran's hypertension was not manifested during 
active service, nor is current hypertension otherwise related 
to such service.

4.  The veteran's sinus disability was not manifested during 
active service, nor is current sinus disability otherwise 
related to such service.

5.  Hepatitis C was not manifested during active service, nor 
is current hepatitis C otherwise related to service.

6.  Preexisting scar on the right shoulder was noted at the 
time of the veteran's entry into active duty service.

7.  There was no increase in the severity of the veteran's 
scar on the right shoulder during his period of active duty 
service.

8.  Preexisting bilateral pes planus, 3rd degree, was noted 
at the time of the veteran's entry into active duty service.

9.  There was no increase in the severity of the veteran's 
bilateral pes planus, 3rd degree, during his period of active 
duty service.

10.  Any venereal disease, to include gonorrhea, sustained in 
service was acute in nature and resolved without leaving 
residual disability.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  Blisters on both feet were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1131, 1133, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Sinus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

5.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

6.  Scar on right shoulder was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).

7.  Bilateral pes planus, 3rd degree, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).

8.  Venereal disease was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This matter stems from an April 
1999 informal claim, and August 1999 formal claim of service 
connection for multiple disabilities.  The veteran's appeal 
stems from two separate January 2000 rating decisions.  In 
May 2004, a VCAA letter was issued to the veteran.  The VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in April 2001 for VCAA notification, and for further 
assistance as mandated by the VCAA.  The contents of this 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service medical records from the Texas Department of Criminal 
Justice Health Services Division.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran has been afforded VA examinations with regard to 
his claims of service connection for PTSD, blisters on feet, 
and hepatitis C.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that further examinations are not necessary.  
As will be discussed in more detail below, the Board finds 
that it is unnecessary to obtain VA examinations with regard 
to the issues of entitlement to service connection for 
hypertension, sinus disability, scar on right shoulder, 
bilateral pes planus, and venereal disease.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

The issue before the Board involves claims of entitlement to 
service connection for PTSD, blisters on both feet, 
hypertension, sinus disability, hepatitis C, scar on right 
shoulder, bilateral pes planus, and venereal disease.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The veteran's DD Form 214 does not reflect that the veteran 
had service in Vietnam, nor was he awarded any combat 
decorations.  Service personnel records reflect that he was a 
rifleman, and was stationed in Germany for two years and 
seven months.

On an entrance examination performed in April 1960, the 
veteran's psychiatric state was clinically evaluated as 
normal.  

On November 9, 1962, the veteran's commanding officer 
prepared a request for a psychiatric evaluation.  The 
commanding officer noted that the veteran came to his 
attention in July 1962, when charges were served on the 
veteran for an alleged assault incident for which he was 
later convicted by special court martial.  Upon his return to 
duty, the commanding officer counseled him on his record of 
misconduct and he indicated a strong desire to become a good 
soldier.  He came to the attention of the commanding officer 
again in October 1962, for disciplinary action when he was 
alleged to have participated in an assault upon a German 
female, and was absent without leave from his unit.  It was 
noted that his only personal problems were related to issues 
of indebtedness and a broken engagement.  The commanding 
officer noted that the veteran had been transferred to the 
3rd Infantry Division from the 7th Infantry Division for 
rehabilitative reasons in May 1962.  Administrative 
separation was considered following his previous offense but 
was not processed due to the veteran's efficiency and 
expressed desire to become a good soldier.  Since then, he 
had received one court martial for assault, which resulted in 
him being confined for a four month period, the majority of 
which was suspended by his Commander.  Upon his return and 
until the time of the report, he had performed his assigned 
duties in an outstanding manner.  The commanding officer 
opined that the disciplinary action pending against him as 
well as his past court martials have all resulted from his 
failure to divorce himself from individuals who are prone to 
trouble.  Investigation revealed that the majority of his 
close friends are pending disciplinary or elimination 
proceedings.  The last incident in which he was involved also 
occurred while he was with an individual of questionable 
character who is also being considered for court martial and 
elimination.  The commanding officer noted that the veteran 
worked well with others and exercised initiative in jobs 
assigned, and his supervisors were highly complementary of 
his duty performance.  The commanding officer concluded, 
however, that although the veteran was an excellent worker 
and one of the most efficient workers within his unit, his 
off duty misconduct and his apparent inability to completely 
avoid trouble rendered him a liability rather than an asset 
to the unit, and elimination was requested.

On November 26, 1962, the veteran underwent a psychiatric 
evaluation.  The examiner summarized the veteran's pertinent 
history, noting that he had arrived in Germany in September 
1960, assigned to the 7th Infantry.  While a member of that 
unit, he accumulated four Article 15s, with offenses ranging 
from careless driving and AWOL, to fighting and disrespecting 
a commanding officer.  He was transferred to another unit as 
a rehabilitative effort, however, he acquired one more court 
martial and was pending his third.  Despite counseling by 
command, he had continued to associate with a delinquency 
prone group of individuals and failed to respond to 
rehabilitation.  On mental status examination, the examiner 
noted that the veteran was alert and cooperative.  His affect 
and speech patterns were normal.  His intelligence was quite 
limited but within induction standards.  There were no gross 
defects of orientation, intelligence, or judgment.  There was 
no evidence of delusions, hallucinations, or other symptoms 
of overt psychosis.  The examiner opined that further 
rehabilitative efforts would probably not produce the desired 
results.  The examiner noted that the veteran's duty 
performance was described as excellent, however, he remained 
a constant disciplinary problem to command.  The examiner 
opined that his intellectual abilities were borderline at 
best and he had gotten into repeated incidents off duty.  
Therefore, further rehabilitative efforts would be fruitless.  
The examiner opined that the veteran did not have a 
psychiatric disease, and recommended separation for 
misconduct in concurrence with the unit commander's 
recommendation.

The veteran underwent a separation examination in March 1963, 
and his psychiatric state was clinically evaluated as normal.  
On a Report of Medical History completed by the veteran in 
March 1963, he checked the "No" box with regard to 'nervous 
trouble of any sort,' or 'depression or excessive worry,' or 
'frequent or terrifying nightmares.'  He underwent another 
separation examination in May 1963, and again his psychiatric 
state was clinically evaluated as normal.  On a Report of 
Medical History completed by the veteran in May 1963, he 
again checked the "No" box with regard to 'nervous trouble 
of any sort,' or 'depression or excessive worry,' or 
'frequent or terrifying nightmares.'  The DD Form 214 
reflects that his discharge was under 'honorable conditions.'

In April 1999, the veteran filed an informal claim of service 
connection for PTSD.  He claimed that during service he was 
knocked out and beat up, and as a result has incurred 
nightmares and he is looking over his shoulders for the 
people that beat him up.

In October 1999, the veteran underwent an initial mental 
health screening interview at the Texas Department of 
Criminal Justice Mental Health Services.  The report 
reflected that he had previously been incarcerated, and was 
currently incarcerated for aggravated robbery.  The veteran 
reported that he was feeling anxious.  He reported flashbacks 
of his Vietnam experiences that were so intense that they 
would wake him up, and he reported an inability to return to 
sleep.  He reported that his "outfit was killed" while he 
was on his way back to the United States, and he had survivor 
guilt.  The examiner's assessment was rule out PTSD, with 
survivor guilt issues.  In December 1999, the veteran sought 
follow-up treatment, again reporting that his entire unit had 
been "killed" while in Vietnam.  The examiner opined that 
the veteran may be suffering from PTSD.  The examiner noted 
that there appeared to be other issues that the veteran was 
unwilling or unable to discuss.

In May 2005, the veteran underwent a VA examination.  The 
examiner noted that the veteran's veracity was questionable 
as he provided inconsistent information with statements he 
had made contained in the claims folder.  The examiner 
summarized the veteran's disciplinary problems, and court 
martial proceedings.  The veteran denied serving in Vietnam, 
nor was he in combat.  He reported alcohol, marijuana, and 
hashish use in service which led to fighting.  The veteran 
reported that he was hit over the head with a coke bottle in 
service, and service medical records reflect that he had 
three stitches.  The veteran reported that he had been 
drinking, and recalls that he may have been verbally 
aggressive but he did not remember very much about the 
incident.  The examiner noted the post-service treatment 
records which reflected the veteran's reports of flashbacks 
about Vietnam regarding his unit being "killed," however, 
he was never in Vietnam and his unit was not deployed until 
after he had separated from service.  Upon mental status 
examination and a review of the veteran's medical history, 
the examiner diagnosed adult antisocial behavior.  The 
examiner noted that a diagnosis of PTSD was not rendered, 
given concerns regarding the veracity of his report, 
including inconsistencies.  The incident with the coke bottle 
was not the first onset of difficulties in the military 
though he attributes the change in his functioning to this 
and could not explain how his difficulties predated the 
incident.  The examiner opined that his psychosocial 
functioning seemed to have been greatly impacted by his 
continued disruptive behavior that has led him to prison 
twice.  The examiner opined that PTSD is not a result of the 
coke bottle incident in the military or other fights in the 
military.  The examiner explained that the GAF score of 65 
assigned was indicative of mild symptoms, in part related to 
his incarceration.

The veteran claims service connection for PTSD which he 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

As discussed, the veteran underwent a VA examination in May 
2005.  The VA examiner independently reviewed the claims file 
folder, performed a mental status examination, and diagnosed 
adult antisocial behavior, determining that there was no 
diagnosis of PTSD.  The examiner questioned the veracity of 
the veteran based on contradictory information in the claims 
folder, and opined that his psychosocial behavior was 
impacted by his constant disruptive behavior, however, 
determined that the incidents described by the veteran, to 
include the coke bottle incident, did not warrant a diagnosis 
of PTSD related to service.

With regard to the veteran's medical records that reflect a 
diagnosis of rule out PTSD or a possible diagnosis of PTSD 
due to his claimed in-service traumatic events, the Board 
finds that any such diagnosis was based strictly on the 
veteran's false reports that he served in Vietnam and that 
his unit was "killed."  As noted, the veteran's service 
personnel records do not reflect any service in Vietnam, nor 
did he serve during the Vietnam era (August 5, 1964, through 
May 7, 1975).  His service personnel records do not reflect 
any combat exposure.  Moreover, at the VA examination, the 
veteran specifically denied serving in Vietnam or any combat 
exposure.  Additionally, there is no evidence that his unit 
suffered heavy casualties in Vietnam, and if this occurred, 
it would have been after his separation from the military.  
There is no indication that the examiner reviewed the 
veteran's claims folder, to include his military history, and 
as the diagnosis was likely rendered based on the veteran's 
misleading reports of service in Vietnam and combat exposure, 
the diagnosis rendered is not probative.  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board accepts the May 2005 VA examination as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The VA examiner expressly found that the criteria for a 
diagnosis of PTSD had not been met.  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.304(f).

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .

Blisters on both feet

An October 1961 service medical record reflects that the 
veteran had several large open blisters on both feet.  He was 
instructed to use foot powder.  The next day, the examiner 
noted that the veteran was doing well, and a dressing was 
removed from the blisters.  A September 1962 service medical 
record reflects that the veteran incurred blisters on his 
feet from a march the previous day.  The blisters were open, 
and foot powder was administered.

Examinations conducted in March and May 1963 for separation 
purposes reflect that the veteran's feet were clinically 
evaluated as normal.  On March and May 1963 Reports of 
Medical History, he checked the "No" box with regard to 
foot trouble.

Post-service medical records do not reflect any treatment for 
blisters on the feet, although he was treated for a fungal 
infection of the feet in February 1994, manifested by 
pruritic, cracking, and peeling eruptions.

In May 2005, the veteran underwent a VA examination.  The 
veteran reported recurrent small blisters on his feet since 
the 1960s.  They were described as pruritic, and are better 
in the winter and worse in the summer.  He reported applying 
baby oil and athlete's foot cream.  On physical examination, 
there was fine scaling of bilateral feet including toe web 
spaces, sparing bilateral instep of feet.  There were no 
blisters or scarring present.  Bilateral great toenails had 
mild dystrophy and subungual debris.  The diagnosis was 
bilateral tinea pedis and mild onychomycosis toenails.  The 
examiner noted that there were no current blisters on the 
feet nor was scarring from previous blisters seen.  The 
examiner opined that there was no evidence of a current 
chronic disability related to any blisters he may have had in 
the past.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
blisters on both feet.  Although the veteran sought treatment 
for blisters on his feet on two occasions in service, there 
is no objective medical evidence of any current disability 
manifested by blisters on the feet.  As noted, post-service 
medical records do not reflect any treatment for blisters on 
the feet, and on VA examination in May 2005, the examiner 
detected no blisters, or scarring due to any previous 
blisters.  Thus, the examiner opined that there was no 
current chronic disability.  The Board must, therefore, 
conclude that the blisters sustained in service were acute 
and transitory, and resolved without leaving residual 
disability.  As such, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  A veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As noted, the veteran has undergone treatment for a fungal 
infection of the feet, and a diagnosis of tinea pedis was 
rendered in May 2005, however, there is no evidence that any 
such disorder is etiologically related to service.  His 
service medical records do not reflect any treatment for a 
fungal infection of the feet, and he initially sought 
treatment for this disorder approximately 31 years after 
separation from service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim of service 
connection for blisters on the feet.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.

Hypertension

An examination performed for induction purposes in April 1960 
reflects that the veteran's blood pressure reading was 
120/50.  A January 1963 service medical record reflects that 
his blood pressure reading was 120/80.  Service medical 
records do not reflect a diagnosis of hypertension.  An 
examination performed for separation purposes in March 1963 
reflects a blood pressure reading of 114/68.  On a Report of 
Medical History, the veteran checked the "No" box for high 
or low blood pressure.  On another separation examination 
conducted in May 1963, his blood pressure reading was 120/70.  
Again, on a Report of Medical History, he checked the "No" 
box for high or low blood pressure.

A July 1998 private medical record reflects a blood pressure 
reading of 166/90, and prior readings of 140/91 and 154/102 
in June, and 162/94 in April 1998.  The assessment was 
hypertension, and the examiner noted "new onset." 

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that his current 
hypertension is due to his active service.  Moreover, 
although hypertension is among the chronic diseases subject 
to presumptive service connection under the provisions of § 
3.307(a), there is no medical evidence of record to show that 
the veteran's hypertension was manifested to a compensable 
degree within the one-year presumptive post-service period.

A physical examination performed upon his separation from 
active service in May 1963 does not evidence high blood 
pressure or a diagnosis of hypertension.  Upon review of the 
post-service medical records, the first diagnosis of 
hypertension was in July 1998.  Accordingly, a diagnosis of 
hypertension was rendered approximately 35 years after 
separation from active service.  There is no medical evidence 
to support an etiological relationship to his period of 
active service.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of hypertension in 
service.  

In summary, there is no probative evidence of hypertension 
during his active service.  An initial diagnosis was not 
rendered until over three decades after separation from 
service.  Thus, service connection for hypertension is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert, supra.

Sinus disability

An examination performed for induction purposes in April 1960 
reflects that his sinuses were clinically evaluated as 
normal.  Service medical records do not reflect any treatment 
for or complaints related to the sinuses.  The March and May 
1963 separation examinations reflect that his sinuses were 
clinically evaluated as normal, and on March and May 1963 
Reports of Medical History he checked the "No" box with 
regard to sinusitis.

Post-service medical records reflect that in October 1993, 
and in February and May 1994, the veteran complained of a 
runny and stuffy nose.  In May 1994, a clinical record 
reflects complaints of sinus problems.  A January 1995 
clinical record reflects an assessment of sinus discomfort.  
A June 1995 clinical record reflects an assessment of chronic 
sinus problems.  In November 1995, a diagnosis of sinusitis 
was rendered.

Although it is apparent that the veteran currently suffers 
from sinusitis, there is no medical evidence to support an 
etiological relationship to service.  Service medical records 
do not reflect any treatment for sinus problems, and on 
separation his sinuses were clinically evaluated as normal, 
and he denied having sinusitis.  Post-service medical records 
do not reflect any symptomatology that could be indicative of 
a sinus problem until October 1993, approximately 30 years 
after separation from service.

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is 
not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a sinus disability in 
service.  

In summary, there is no probative evidence of a sinus 
disability during his active service.  An initial diagnosis 
was not rendered until three decades after separation from 
service.  Thus, service connection for a sinus disability is 
not warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert, supra.  

Hepatitis C

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.1(m), 3.301(d); see also 38 U.S.C.A. § 105.  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  The veteran has advanced several theories as to how 
he contracted hepatitis C in service.  He claims that his 
shots were administered by the jet injection system which has 
caused a number of hepatitis C infections among military 
personnel.  He also contracted a venereal disease during 
service.  He also used drugs and alcohol during service.  On 
a risk factors questionnaire completed by the veteran in 
March 2005, he admitted using intravenous drugs, intranasal 
cocaine, and engaging in high-risk sexual activity.  He 
reported that he has tattoos and body piercings, and had 
blood transfusions in 1981 and 1989.  He denied sharing 
toothbrushes or razor blades, non-sterile needles, or being 
exposed to contaminated blood or fluids.

Service medical records are negative for hepatitis or a blood 
transfusion.  Service medical records do reflect treatment 
for gonorrhea on one occasion in service.  An immunization 
record is on file which reflects vaccinations against 
smallpox, triple typhoid vaccine, tetanus toxoid, typhus 
vaccine, yellow fever vaccine, influenza, and polio.  

Post-service medical records reflect a positive hepatitis C 
virus test in November 1998.

In May 2005, the veteran underwent a VA examination.  The 
veteran reported that he was incarcerated, and that he found 
out that he had hepatitis in prison.  His risk factors 
included that he had been in prison since the 1990s, he used 
crack, had snorted cocaine, had used alcohol, and was in a 
drug and rehabilitation program in the 1990s.  He had 
sustained three gunshot wounds, and exploratory "laps" and 
blood transfusions since 1981.  He had tattoos done in 1963 
in Germany.  He denied being in combat or service as a medic.  
He received the regular shots recruits receive.  He had never 
been treated for hepatitis C, and never had upper or lower 
gastrointestinal bleeding.  His prison records were reviewed 
and ceruloplasmin, ANA, as well as iron were negative.  He 
has had persistent positive gamma-glutamyl-transpeptidase 
(GGTP).  The examiner noted risk factors and assigned odds 
ratio to the positive hepatitis C result as follows:  
intravenous drug use, 49.6 odds ratio; blood transfusion 10.9 
odds ratio; sex with an intravenous drug user 6.3 odds ratio; 
having been in jail more than three days 2.9 odds ratio; 
immunoglobulin injection 1 odds ratio.  Upon physical 
examination, and diagnostic and clinical tests, the examiner 
diagnosed hepatitis C virus, positive protein catabolic rate, 
no evidence of cirrhosis by physical examination, and GGTP 
increased which suggested alcohol intake.  The examiner 
opined that the hepatitis C was caused as a result of his 
previous blood transfusions in combination with jail time as 
well as his drug and alcohol use.  The examiner reasoned that 
his liver function as reviewed in the prison record is 
preserved with normal PT and pTT as well as normal albumin 
suggesting a recent hepatitis C infection within the last 15 
years, especially with the history of alcohol use that he had 
during the 1990s, his liver should be more deteriorated.  In 
addition, the hepatitis C was not acquired while in combat or 
during the endeavors of his duties while in service.  It is 
not likely that a single episode of gonorrhea during service 
could explain hepatitis C.  In addition, a recent article 
published in Hepatology stated the following:

The investigators found that among those 
testing positive for hepatitis C 
antibody, 78 percent either had a 
transfusion or had used injection drugs.  
When the team had adjusted for injection 
drug use and non-participation, they 
found that seropositivity was associated 
with tattoos and incarceration.  
Military-related exposures were not found 
to be associated with infection in the 
analysis.

Applying the facts in this case to the criteria set forth 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for hepatitis C.

Hepatitis C was diagnosed in approximately November 1998, 
constituting a period of approximately 35 years after 
separation from service.  

Service medical records do not reflect that the veteran 
underwent a blood transfusion in service, and the veteran has 
not claimed that a transfusion was administered.  To address, 
the veteran's specific contentions regarding causation, the 
VA examiner specifically opined that it was not likely that a 
single episode of gonorrhea could explain the incurrence of 
hepatitis C.  The veteran has admitted to alcohol and 
intravenous drug use during service, and post-service.  Drug 
and alcohol usage of this nature constitutes willful 
misconduct for which service connection cannot be granted.  
38 C.F.R. § 3.301(d).  There has been no objective medical 
evidence presented to support an etiological relationship 
between immunizations conducted in service, and a positive 
diagnosis of hepatitis C several decades later. 

The Board also finds probative that although it was not until 
1990 that a hepatitis C test became available, there is no 
objective medical evidence that the veteran showed any signs 
or symptoms of hepatitis until over three decades after 
separation from service.  The veteran has not made any 
contentions regarding post-service symptomatology prior to 
the year 1998.  Moreover, once the test became available in 
1990, a diagnosis was not rendered until approximately eight 
years later.  

The VA examiner opined that based on previous liver function 
testings, and testing conducted at the time of the 
examination, the veteran's hepatitis C was most likely as a 
result of his previous post-service blood transfusions in 
combination with jail time, as well as his drug and alcohol 
use.  The Board accepts the May 2005 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs, supra.  Given the depth of 
the examination report, and the fact that it was based on a 
review of the applicable record, the Board finds it is 
probative and material to the veteran's claim.  See Owens, 
supra.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Scar on right shoulder & bilateral pes planus, 3rd degree

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for scar on right shoulder, and bilateral pes 
planus, 3rd degree.  The record demonstrates that the 
veteran's entrance examination report from April 1960 
expressly noted pes planus 3rd degree, and a two inch scar on 
the right shoulder, thus he is not entitled to the 
presumption of soundness with regard to these claimed 
disorders.

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disabilities were aggravated 
during active duty service.  Service medical records do not 
reflect any treatment related to the scar on the right 
shoulder.  The May 1963 separation examination reflects a one 
and a half inch scar on right shoulder, well healed.  With 
regard to the pre-existing pes planus, as noted, the veteran 
sought treatment for blisters on the feet, however, the 
service medical records do not reflect any treatment related 
to his pes planus.  The May 1963 separation examination 
reflects that his feet were clinically evaluated as normal.

After reviewing the evidence of record, the Board finds that 
there is no persuasive evidence to suggest any increase in 
the severity of his right shoulder scar during service, nor 
is there any evidence to suggest an increase in the severity 
of his pes planus during his active duty service.  In fact, 
post-service medical records reflect no treatment related to 
his right shoulder scar or pes planus.  Thus, in the absence 
of evidence warranting service connection for right shoulder 
scar or pes planus based on in-service aggravation, there is 
no basis for awarding service connection for these claimed 
disorders.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Thus, entitlement to service connection for scar 
right shoulder, and pes planus, 3rd degree is not warranted.

Venereal disease

Service medical records reflect that in March 1961, a 
diagnosis of gonorrhea was rendered.  Penicillin was 
prescribed as treatment.  The March and May 1963 separation 
examinations do not reflect a diagnosis of gonorrhea, or any 
notation of residuals.

Post-service medical records do not reflect any treatment for 
gonorrhea, or any other venereal disease.  Thus, although the 
evidence reflects that he sought treatment for gonorrhea 
exposure in service, this appears to have been acute and 
fully resolved, as there is no evidence of residuals.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  A veteran's 
belief that he is entitled to some sort of benefit simply 
because he had a disease while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer, supra.

The record also contains no evidence of any continuity of 
symptomatology following discharge from service as there is 
no evidence of any post-service medical treatment for 
residuals of a venereal disease.  The veteran did not 
complain of residuals of a venereal disease until 
approximately 36 years after separation from service.

In short, the preponderance of the evidence is against 
entitlement to service connection for venereal disease.  It 
follows that there is not such an approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


